Citation Nr: 1722856	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-37 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously before the Board in March 2011 and July 2014 and remanded for additional development.  

As noted in the July 2014 Board remand, the issue of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residuals scars of surgery has been raised by the record in an April 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds the claim must be remanded for additional development.  In the July 2014 remand, the Board referred the issue of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residual scars of surgery for adjudication.  The Board stated that after the referred increased rating claim was adjudicated, the RO was to readjudicate the claim of entitlement to a TDIU, as the claims are inextricably intertwined.  In an October 2016 Supplemental Statement of the Case, the Agency of Original Jurisdiction (AOJ) readjudicated the issue of entitlement to a TDIU.  However, the AOJ did not adjudicate the referred issue of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residual scars of surgery.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the RO did not adjudicate the referred claim before readjudicating entitlement to a TDIU, the claim must be remanded to adjudicate the referred claim, prior to readjudication of entitlement to a TDIU.

Additionally, the virtual claims file contains an April 2010 statement from the Veteran in Spanish and an April private treatment record that is partially in Spanish.  It does not appear that translations of the documents are in the claims file.  On remand, the document should be translated into English.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Translate the April 2010 statement from the Veteran, the April 2013 private treatment record, and any other relevant Spanish documents of record into English.

2.  Then, adjudicate the referred claim of entitlement to a rating higher than 50 percent disabling for amputation right index finger and deformity of right middle finger with residual scars of surgery.

3.  Thereafter, the RO must readjudciate the claim of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any adverse rating decision that is not perfected in a timely manner.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





